Citation Nr: 9930413	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-05 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for scar from a 
gunshot wound (GSW) involving Muscle Group XI, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) rating for scar 
from a GSW of the left forearm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from February 1948 to 
April 1952.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  

The claim regarding the left forearm disorder will be 
addressed in the remand section of this decision.  

FINDINGS OF FACT

1.  The manifestations of a scar from a GSW involving the 
Muscle Group XI include mild tissue loss, a penetrated 
gastrocnemius though with normal related muscle strength and 
no loss of related function, productive, collectively, of 
moderate overall disability.  

2.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's service-connected 
scar from a GSW involving Muscle Group XI.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for a scar from a gunshot wound involving Muscle 
Group XI have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.40, 4.56, 4.73, 
Diagnostic Code 5311 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
this claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

Service medical records reflect that in November 1950 veteran 
incurred a gunshot wound that penetrated the left inside 
upper calf.  There was no nerve or blood vessel damage.  The 
veteran was hospitalized, and the wound was debrided.  The 
wound was three inches by one inch.  It was noted that the 
wound had been healing by secondary intention.  A physical 
examination conducted a few weeks after the surgical 
procedure revealed, in pertinent part, that the veteran was 
comfortable and was able to walk.  A granulating wound on the 
lateral aspect of the left leg over the head of the fibula, 
measuring as 4 centimeters (cm) in length and 1 cm in width 
was recorded.  A slightly diminished sensation above the 
wound was noted.  In December 1950, it was noted that the 
wound had healed and that the veteran was released to duty.  

The report of a separation examination dated in April 1952 
revealed that there was a gunshot wound through the skin 
about 6 inches below the left knee posterior-lateral surface 
of the left leg and a residual scar measuring as 2 x 4 cm.  
Strength and range of motion were normal.  The examiner found 
a well-healed flesh wound in the upper aspect of the left leg 
on posterior-lateral surface.  

At a VA compensation and pension examination dated in 
November 1953, the veteran complained of aching pain the left 
leg with excessive walking, with pain in the region of the 
left knee.  On physical examination, a well healed, oblique 
scar on the posterolateral aspect of the left calf about 2 
inches long by 1 inch wide at the inferior and lateral border 
of the right popliteal space marking the site of the gunshot 
wound was recorded.  There was no atrophy in the left thigh 
or in the left calf, or in the left upper extremity.  Full 
range of motion of the left knee was demonstrated. The 
diagnoses were residuals of GSW of the left leg and left 
forearm, scar of the left leg, scar of the left forearm, 
metallic foreign body of the left hand.  No metallic foreign 
body was visualized in the left forearm.  

Based on the foregoing, the RO granted service connection for 
scar, residuals of a GSW of muscle group, XI, moderate.  A 10 
percent disability evaluation was assigned which became 
effective in October 1953.  

In February 1959, the veteran was admitted to a VA hospital 
for treatment of symptomatic scar, left leg.  At that time, 
the veteran complained of aching in the left knee (the site 
of the old GSW) and cramping in the calf.  Additional 
complaints included ankle weakness.  On physical examination, 
there was an oblique scar measuring about two and one-half 
times one inches, depressed and attached to the underlying 
structures.  The scar was slightly tender on pressure; there 
was no drainage.  After a thorough investigation, the 
examining physician indicated that he was unable to find any 
disease requiring hospital treatment.  The condition was 
untreated, unchanged.  

In January 1998, the veteran submitted an informal claim for 
an increased rating for his service-connected left leg and 
left forearm disabilities.  

The veteran was afforded a VA compensation and pension 
examination dated in February 1998.  The veteran complained 
of stumbling on the left leg intermittently, difficulty 
walking, cramping in the left calf, numbness and tingling in 
the left hand.  On physical examination, there was a wound of 
the posterolateral left leg measuring as 5.5 cms by 1.5 cm.  
Mild tissue loss was noted.  The gastrocnemius was 
penetrated.  There was no sensitivity to the scar, adhesions, 
tendon damage, or bone or joint damage.  Mild hypoesthesia 
over the scar site and inferior to the scar site 
approximately half way down the leg was recorded.  Muscle 
strength was normal in the gastrocnemius.  There was no 
muscle herniation and no loss of related joint function.  
There were no adhesions, tendon damage, no bone, joint, or 
nerve damage.  There was no herniation, loss of muscle 
function, or loss of joint function secondary to the gunshot 
wound.  The scar was nontender, and there was no adherence.  
The texture was slightly corrugated.  There was no ulceration 
or breakdown of skin.  There was mild 2-millimeter depression 
of the scar and minimal underlying tissue loss.  There was no 
inflammation, edema, or keloid formation.  The scar color was 
normal compared to the skin.  There was no disfigurement and 
no scar-related limitation of function.  The diagnoses 
included gunshot wound to the left lateral gastrocnemius and 
scar over the left lateral leg below the knee.  

In May 1998, the veteran provided testimony regarding his 
claim at a personal hearing before a hearing officer.  
Essentially, the veteran testified that the symptoms 
associated with his left leg disorder are more disabling than 
currently evaluated and that his symptoms were similar to 
those noted during the February 1998 examination.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability involving Muscle Group XI and has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1999).  

In this matter, the veteran's left lower extremity disability 
is rated as a muscle injury.  When there is disability of the 
musculoskeletal system, the determination of a disability 
rating must include consideration of functional loss due to 
factors such as pain on use, weakness, or tissue loss.  
38 C.F.R. § 4.40.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).  Evaluation of muscle injury is slight, 
moderate, moderately severe, or severe, based on the type of 
injury, the history and complaints of the injury, and 
objective findings.  38 C.F.R. § 4.56(d).  

Moderate muscle impairment must include some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side. Moderately severe muscle impairment must 
include indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side. Tests of strength and endurance 
compared with the sound side demonstrate positive evidence of 
impairment. Severe muscle impairment must include loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile. 38 C.F.R. § 4.56.  

The disability of the left lower extremity is rated under 
38 C.F.R. § 4.73, Diagnostic Code (DC) 5311, injury to Muscle 
Group XI.  Muscle Group XI includes the posterior and lateral 
crural muscles and the muscles of the calf.  They function in 
propulsion, plantar flexion of the foot, stabilization of the 
arch, flexion of the toes, and flexion of the knee.  A 10 
percent rating is in order when there is moderate disability; 
a 20 percent rating is assigned when the disability is 
moderately severe.  DC 5311.  

Having reviewed the record, the Board finds that the 
preponderance of the evidence is against entitlement to a 
disability rating greater than 10 percent in this case.  
Although the VA examination in 1998 showed mild tissue loss 
and penetration of the gastrocnemius, muscle strength in the 
latter was normal, with no loss of related muscle function 
and no muscle herniation.  In addition, the scar was 
nontender, without adherence, ulceration, inflammation, 
edema, or keloid formation.  The foregoing findings, in the 
Board's view, are, collectively, representative of no more 
than moderate overall disability, commensurate with the 
presently assigned 10 percent rating.  Further, there is no 
evidence of actual loss of deep fascia or muscle substance 
(versus mild tissue loss, which is shown), which would, if 
demonstrated, be suggestive of the requisite moderately 
severe disability necessary for a 20 percent rating in 
accordance with DC 5311.  Based on the foregoing, the Board 
cannot conclude that the pathology of the disability 
resulting from GSW involving Muscle Group XI more closely 
approximates the criteria for a 20 percent evaluation under 
DC 5311.  38 C.F.R. § 4.7.  

In addition, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular scheduler 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  In this respect, 
the veteran has not asserted or offered any objective 
evidence that his left leg disorder has interfered with his 
employment status to a degree greater than that contemplated 
by the regular schedular standards, which, as noted above, 
are based on the average impairment of earning capacity in 
civil occupations.  Hence, the record does not present an 
exceptional case where the currently assigned 10 percent 
schedular evaluation is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, the Board determines 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  


ORDER

An increased rating for scar from a gunshot wound involving 
Muscle Group XI is denied.  


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for a scar from a gunshot wound 
of the left forearm is plausible and thus well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to 
an increased evaluation for a service-connected disability 
generally is a well-grounded claim).  

Service connection is in effect for scar from a GSW, left 
forearm, with small metallic foreign body of the left hand.  
VA X-rays dated in November 1953 of the left forearm revealed 
1 x 2 millimeter metallic foreign body that was adjacent to 
the base of the middle phalanx of the middle finger.  

The veteran contends, in essence, that the symptoms 
associated with his left upper extremity disability are more 
disabling than currently evaluated.  Specifically, the 
veteran voiced symptoms pertaining to his left fingers at a 
VA compensation and pension examination dated in February 
1998.  The veteran related that he had a trigger finger on 
the left ring finger and arthritic type pain in the proximal 
interphalangeal (PIP) and the metacarpophalangeal (MCP) 
joints of the hand.  Although clinical findings were provided 
with respect to left arm, there were no findings pertaining 
to the left hand and fingers.  

In addition, the veteran's representative, in an item of 
correspondence dated in August 1999, asserts that the veteran 
is entitled to a separate disability evaluation for 
disability involving the left hand and fingers. 

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims has held 
that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining adequate VA examinations.  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  This duty also includes providing 
additional VA examinations by a specialist when recommended.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The fulfillment 
of the statutory duty to assist includes conducting a 
thorough and contemporaneous medical examination. Green v. 
Derwinski, 1 Vet. App. 121 (1991)

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have currently treated 
him for his service-connected scar from a 
GSW of the left forearm.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

2.  Thereafter, the veteran should be 
afforded a VA examination by a board 
certified orthopedist, if available, to 
determine the current level of severity 
his service-connected scar from a gunshot 
wound with small metallic foreign body of 
the left hand. The claims folder and a 
copy of this Remand should be made 
available to the examiner for review 
prior to the examination.  All indicated 
studies, including X-rays, should be 
performed.  The examiner should fully 
describe the nature of the shell fragment 
wound residuals with respect to the left 
forearm, left hand and fingers, to 
include a detailed account of the muscle 
injuries as well as the nature and extent 
of any residual functional impairment.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  The examiner should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability during flare-ups (if 
the veteran describes flare-ups) and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during flare-ups.  If this is not 
feasible, the examiner should so state.  

3.  The RO should review the examination 
report and determine if it is adequate 
for rating purposes and in compliance 
with this remand.  If not, it should be 
returned for corrective action.  

4.  In light of the additional evidence 
obtained pursuant to the above-requested 
development, the RO should readjudicate 
the claim for an increased evaluation for 
scar from a gunshot wound of the left 
forearm with consideration, if 
appropriate, of a separate evaluation(s) 
for disability involving the left 
hand/fingers.  

If the remaining benefit sought on appeal is not granted to 
the satisfaction of the veteran, a Supplemental Statement of 
the Case should be issued and the veteran and his 
representative provided with an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals







